UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 00-60777




                        PAUL E. ROGERS,

                          Plaintiff-Counter Defendant-Appellant,


                              VERSUS


                MADISON COUNTY SCHOOL DISTRICT,

                              Defendant-Counter Claimant-Appellee,


                              VERSUS


  N R, By and Through His Father and Next Friend, Paul Rogers,

                                    Counter Defendant-Appellant.




          Appeal from the United States District Court
            For the Southern District of Mississippi
                          3:98-CV-505 LN
             _______________________________________
                        November 28, 2001


Before KING, Chief   Judge,   DAVIS,   Circuit   Judge,   and   VANCE,*
District Judge.




  *
    District Judge of the Eastern District of Louisiana, sitting
by designation.
PER CURIAM:**

       After reviewing the record and considering the briefs and

argument of the parties, we affirm the judgment of the district

court for the following reasons:

       1. We are satisfied that the district judge did not abuse his

discretion in declining to recuse himself.

       2.   Essentially for the reasons stated by the district court

in its Memorandum Opinion and Order of September 21, 2000, the

district court correctly granted summary judgment for the Madison

County      School   District   and   denied   plaintiff’s   request   for

attorney’s fees.

       AFFIRMED.




  **
     Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                      2